 RELIABLE CARPETCQMPANYFrancis Kositz d/b/a Reliable Carpet CompanyandWarren Heikkila.Case 7-CA-10280January 30, 1975SUPPLEMENTAL DECISION ANDORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn November 26, 1973, the National LaborRelations Board issued a Decision and Order in theabove-entitled proceeding,' in which it granted theGeneral Counsel's Motion for Summary Judgmentand ordered,inter alia,that the Respondent makewhole discriminatee Warren Heikkila for any loss ofpay he may have suffered as a result of Respondent'sdiscrimination against him.On June 28, 1974, theUnited StatesCourt of Appeals for the Sixth Circuitentered its judgment enforcing in full the BoardOrder. A controversy having arisen over the amountof backpay due under the terms of the Board Order,as enforcedby the court,the RegionalDirector forRegion 7, on September 9, 1974, issued and dulyserved on the Respondent a backpay specificationand notice of hearing setting forth certain allegationswith respect to the amountof backpaydue saiddiscriminateeand notifying Respondent that it shallfile an answer in accordance with Section 102.54 ofthe Board'sRules and Regulations.The Respondentfailed to filean answerto the specification.On October 18, 1974, counsel for the GeneralCounsel filed directly with the Board in Washington,D.C.,Motions for Transfer and Continuance of CaseBefore the Board and for Summary Judgment. OnOctober 29, 1974, the Board issued an OrderTransferring Proceeding to the Board and Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Re-spondent failed to file a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on Motion for Summary JudgmentSection102.54 of theBoard'sRules and Regula-tions provides,in pertinent part,as follows:'207 NLRB 544.359(a) . . . The respondent shall, within 15 daysfromthe serviceof the specification, if any, file ananswer thereto ... .(c) . . . If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate... .The backpay specification which was issued onSeptember 9, 1974, and served on Respondent onSeptember 10, 1974, specifically stated that theRespondent shall, within 15 days from the date of thespecification, file an answer to the specification withthe Regional Director for Region 7, and that if theanswer fails to deny allegations of the specification inthemannerrequired under the Board's Rules andRegulations,and failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted true and the Respondent shall be precludedfrom introducing any evidence controverting them.According to the General Counsel's Motion forSummary Judgment and an attached letter, datedOctober 11, 1974, which was duly served on theRespondent, the Regional Director advised theRespondent of the date of issuance of the backpayspecification; that an answer had not been filed; thatunless theRespondent filed an answer by October16, 1974, a Motion for Summary Judgment would befiled;and that the Board could issue an orderconsistentwith the terms of the backpay specifica-tion.According to the Regional Director's affidavitsalso attached to the Motion for Summary Judgment,theRespondent had not filed an answer as ofOctober 18, 1974. As no response has been filed totheNotice To Show Cause, the allegations of theGeneral Counsel's Motion for Summary Judgmentstand uncontroverted. Accordingly, the Board findsthat theallegationsof the specification are deemed tobe admittedas trueand are so found by the Board.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forththerein, concludes that thenet backpay due the discriminateeis as stated in thecomputationsof the specification, and orders thepayment thereof by the Respondent to and on behalfof the discriminatee.216 NLRB No. 61 360DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,FrancisKositz d/b/a ReliableCarpet Company,Wyandotte,Michigan,itsagents,successors, andassigns,shallmake whole the discriminatee namedbelowby payinghim the amount set forth adjacenttohisname,and bypayment into the DetroitResilient Floor DecoratorsLocal Union No. 2265,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,vacationfund,pension fund,and insurance fund the amounts set forth adjacent totheirnames,plus interest on all aforementionedamounts accrued at the rate of 6 percent per annumtobe computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962), untilpayment of all backpaydue, lessthe tax withholdingsrequiredby Federaland state laws:Warren Heikkila$3,197.16Detroit Resilient FloorDecoratorsLocal 2265InsuranceFund219.12Vacation Fund$255.77Pension Fund$191.83